     Case 1:19-cv-01634-WMR Document 314 Filed 07/15/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                           ATLANTA DIVISION

GEORGIA ADVOCACY OFFICE,                  :     PRISONER CIVIL RIGHTS
J.N.,                                     :     42 U.S.C. § 1983
      Plaintiffs,                         :
                                          :
v.                                        :
                                          :
PATRICK LABAT, in his official            :     CIVIL ACTION NO.
capacity as Sheriff of Fulton County,     :     1:19-CV-1634-WMR-RDC
et al.,                                   :
        Defendants.                       :

                                      ORDER

       The matter is before the Court on Plaintiffs’ motion for contempt for

Defendants’ failure to comply with the Court’s preliminary injunction [Doc. 280],

Defendants’ response in opposition [Doc. 287], Plaintiffs’ reply [Doc. 294], and

Defendants’ surreply [Doc. 311].

       On July 23, 2019, the Court granted a preliminary injunction [Doc. 65], as

amended in the September 2019 Addendum Order, which provided greater detail

[Doc. 94 (Addendum Order)]. 1 On October 18, 2019, Defendants appealed the



       1
           The Court later granted two motions to clarify the July 23, 2019 preliminary
    Case 1:19-cv-01634-WMR Document 314 Filed 07/15/21 Page 2 of 3




preliminary injunction, as amended in the addendum. [Doc. 105]. In their current

motion for contempt, Plaintiffs seek a show cause hearing, and, ultimately, more

detailed compliance with the preliminary injunction. [Doc. 280 at 25-26].

      On July 14, 2021, the Eleventh Circuit Court of Appeals found that the July

23, 2019 preliminary injunction had, within ninety days, expired by operation of law.

[Doc. 313 at 6]. The panel vacated the preliminary injunction and addendum, found

that the appeal was moot and declined “to go further and review [the injunction’s]

conformance with the PLRA because we do not believe this dispute is one that will

evade review.” [Id. at 10]. Thus, the appeal was dismissed as moot. [Id. at 29-31].

Based on the Eleventh Circuit Court of Appeals’ decision, it is apparent that the

motion to compel is now moot.

      Accordingly,




injunction and Addendum Order. [See Doc. 143 (clarifying that the preliminary
injunction and Addendum Order applied to all women with psychiatric disabilities
held in the South Fulton Jail)]; Doc. 163 (clarifying that the preliminary injunction
and Addendum Order applied to all women with psychiatric disabilities – with a
serious mental illness – held in the South Fulton Jail, without regard to housing
assignment)].
                                      2
   Case 1:19-cv-01634-WMR Document 314 Filed 07/15/21 Page 3 of 3




      IT IS ORDERED that Plaintiffs’ motion for contempt for Defendants’ failure

to comply with the Court’s preliminary injunction [Doc. 280] is DENIED as moot.

      All pretrial matters have been concluded based on this Order and the earlier

June 11, 2021 Report and Recommendation [Doc. 306], in accordance with 28 U.S.C.

§ 636(b)(1), this Court’s Local Rule 72.1, and Standing Order No. 18-01 (N.D. Ga.

Feb. 12, 2018). The Clerk, therefore, is DIRECTED to terminate the reference to

the Magistrate Judge.

      IT IS SO ORDERED and DIRECTED, this 15th day of July, 2021.


                               ___________________________________
                               REGINA D. CANNON
                               UNITED STATES MAGISTRATE JUDGE




                                     3
